ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
Appellant has filed a motion in this cause asking that a rehearing be granted, that both opinions heretofore entered be withdrawn, and that the appeal be now dismissed.
As grounds for this motion it is alleged that the judgment entered of record is fatally defective in that it does not contain the jury’s verdict. The clerk of the trial court has given a certificate under seal to the effect that the original judgment filed in his office contains the jury’s verdict and that a true copy of the original papers was forwarded with the transcript to the clerk of this court, but that the same is not a true copy of the judgment as recorded in the minutes of the county court of Nolan County. He further attaches a duly authenticated copy of the judgment as filed.
Apparently appellant relies on this as a supplemental transcript because we could not consider the matter in any other manner. A supplemental transcript may not be brought to this court by appellant’s brief or appellant’s motion and we are not permitted to take cognizance of the matters attacked in the form hereinabove set out. The only way in which the transcript may be explained, modified, or in any way affected would be by supplemental transcript duly made and forwarded by the clerk of the trial court direct to the clerk of this court.
*252Being unable to consider the question raised, appellant’s motion for rehearing and for dismissal is denied.